Citation Nr: 0534491	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-07 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a compensable rating for ilio-inguinal 
neuropathy.

Entitlement to a rating in excess of 10 percent for 
postoperative left inguinal hernia.

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to May 1990.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2003 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for ilio-inguinal neuropathy caused by 
ilioinguinal hernia surgery, rated noncompensable.  The 
veteran disagreed with the rating assigned, and a statement 
of the case (SOC) was issued in January 2004.  In his March 
2004 substantive appeal, the veteran indicated that he was 
only appealing the 0 percent rating assigned for nerve 
damage.  

A March 2003 rating decision had granted service connection 
for lumbosacral strain (rated 10 percent) and for 
postoperative left inguinal hernia (rated 0 percent), each 
effective October 6, 1997.  In April 2003, the veteran filed 
a notice of disagreement (NOD) with the two ratings assigned.  
In a July 2003 rating decision, the RO increased the rating 
for the postoperative left inguinal hernia to 10 percent; and 
in August 2003, the RO issued a SOC addressing the two 
increased initial rating claims.  The veteran did not submit 
a substantive appeal in response to this SOC (nor mention 
these two issues in his March 2004 substantive appeal 
response to the January 2004 SOC).  When the case came before 
the Board in September 2005, the Board sent the veteran and 
his representative a letter indicating that it was necessary 
for the Board to determine whether it had jurisdiction to 
review the ratings for lumbosacral strain and postoperative 
left inguinal hernia, given that there was no substantive 
appeal in these issues.  The veteran and his representative 
were given 60 days to present written argument and additional 
evidence and/or request a hearing before the Board to present 
oral argument regarding the Board's jurisdiction in these 
matters.  The 60 day time period has elapsed, and no 
argument, evidence or request for a hearing on the 
jurisdictional question has been received.  [The veteran 
responded by letter with argument regarding the rating for 
lumbosacral strain, and indicating he had no issue with the 
rating for postoperative left inguinal hernia.]

The issue of entitlement to a compensable rating for ilio-
inguinal neuropathy is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.
FINDINGS OF FACT

The veteran did not timely submit a substantive appeal as to 
the initial ratings assigned for lumbosacral strain and 
postoperative left inguinal hernia.    


CONCLUSIONS OF LAW

As the veteran did not timely perfect the appeals seeking 
increased initial ratings for lumbosacral strain and 
postoperative left inguinal hernia, the Board has no 
jurisdiction to address those matters.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.200, 20.202 (2005).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Here, the matters of the initial ratings for lumbosacral 
strain and postoperative left inguinal hernia are being 
dismissed for lack of jurisdiction, and the matter of the 
initial rating for ilio-inguinal neuropathy is being 
remanded.  The veteran was properly (See VAOPGCPREC 8-2003 
(December 2003)) provided notice regarding these increased 
initial rating claims via the July 2003 and January 2004 
SOCs.   

II.  Criteria and Analysis

An appeal consists of a timely filed NOD in writing, and 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and  supplemental SOCs 
are being appealed or must specify the particular issues 
being appealed.  It should also set out specific arguments 
related to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  38 C.F.R. § 20.202.  The 
substantive appeal must be filed within 60 days after mailing 
of the SOC, or within the remainder of the 1 year period from 
the mailing of notification of the determination being 
appealed.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. §§ 20.302, 20.303. 

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.202.  

In the instant case notice of the rating decision that 
granted service connection, and assigned the initial ratings 
for lumbosacral strain and postoperative inguinal hernia was 
mailed March 31, 2003.  The veteran filed a timely (received 
in April 2003) NOD with the ratings assigned.  An SOC 
addressing these two matters was mailed August 1, 2003.  The 
cover letter sent along notified the veteran that to perfect 
his appeal in these matters he had to file a Substantive 
Appeal; notified him of what the Substantive Appeal must 
contain; and advised him of the time limits (60 days from 
mailing of the letter or 1 year from mailing of the notice of 
the determination appealed) for filing the Substantive 
Appeal.  He had until March 31, 2004 to submit a timely 
response/Substantive Appeal.  He did not do so.  [In the 
interim the RO had granted service connection for 
ilioinguinal neuropathy; the veteran had filed a NOD with the 
initial rating assigned for that disability; the RO issued a 
SOC in that matter; and the veteran submitted a Substantive 
Appeal in that matter (in March 2004) which did not mention 
the matters of the ratings for lumbosacral strain and for 
postoperative left inguinal hernia.]  

When the case initially came before the Board, it was noted 
that the veteran had not responded to the August 1, 2003 SOC, 
and the Board sent the veteran and his representative a 
letter inviting argument (affording opportunity for a 
hearing) on this jurisdictional matter.  They were afforded 
60 days to respond.  The time period for response has lapsed, 
and the only response received was a letter from the veteran 
containing substantive argument in the matter of the rating 
for lumbosacral strain, but nothing regarding the Board's 
jurisdiction in the matter, and, in essence, indicating that 
the veteran was not pursuing the matter of an increased 
initial rating for the postoperative left inguinal hernia, of 
itself.  Given the foregoing, there is no Substantive Appeal 
in the matter of the initial rating for postoperative 
inguinal hernia, and no timely Substantive Appeal in the 
matter of the initial rating for lumbosacral strain (nor any 
good cause argument for extension of time to submit a 
Substantive Appeal in the matter).  

Accordingly, the Board does not have jurisdiction to address 
the appeals seeking increased initial ratings for lumbosacral 
strain and postoperative left inguinal hernia, and those 
appeals must be dismissed.  





ORDER

The appeals seeking increased initial ratings for 
postoperative left inguinal hernia and for lumbosacral strain 
are dismissed.  


REMAND

The record shows that ilioinguinal neuropathy has been 
diagnosed, and that such disability is being treated with 
pain medication, and that possible trial of left ilioinguinal 
nerve block with follow-up cryotherapy was being considered.  
As was noted, secondary service connection has been 
established for the ilioinguinal neuropathy with a 
noncompensable rating assigned.  However, the veteran has not 
been afforded a VA neurological evaluation to ascertain the 
severity of his ilioinguinal neuropathy; and the medical 
evidence of record is inadequate to properly rate the 
disability.  

Accordingly, this matter is remanded for the following:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for groin 
pain/ilioinguinal neuropathy (records of 
which have not already been secured), and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified. 

2.  The RO should then arrange for the 
veteran to be scheduled for an 
examination by a neurologist to determine 
the severity of his ilioinguinal 
neuropathy.  The veteran's claims file 
and a copy of the criteria for rating 
nerve disability (i.e., 38 C.F.R. 
§§ 4.120-4.124a) must be provided to, and 
reviewed by, the examiner in conjunction 
with the examination.  Any indicated 
tests or studies should be completed.  
The examiner should identify the nerve(s) 
involved, and should indicate whether the 
symptoms shown are best described as 
neuritis, neuralgia, incomplete 
paralysis, or paralysis.  The examiner 
should describe findings in detail, and 
comment on the functional impairment that 
would be expected to result from the 
symptoms shown/pathology found.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should then readjudicate the 
claim.  If it is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental SOC, 
and afford the veteran and his 
representative the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


